Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 20, 2018                                                                        Stephen J. Markman,
                                                                                                  Chief Justice

                                                                                             Brian K. Zahra
                                                                                     Bridget M. McCormack
  156737 & (61)                                                                            David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                            Kurtis T. Wilder
                                                                                      Elizabeth T. Clement,
  MICHIGAN ASSOCIATION OF HOME                                                                         Justices
  BUILDERS, ASSOCIATED BUILDERS AND
  CONTRACTORS OF MICHIGAN, and
  MICHIGAN PLUMBING AND MECHANICAL
  CONTRACTOR ASSOCIATION,
            Plaintiffs-Appellants,
  v                                                         SC: 156737
                                                            COA: 331708
                                                            Oakland CC: 2010-115620-CZ
  CITY OF TROY,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion to file a brief amicus curiae is GRANTED. The
  application for leave to appeal the September 28, 2017 judgment of the Court of Appeals
  is considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action. MCR 7.305(H)(1).

          The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the creation of a fee surplus generated by an enforcing
  agency under the Construction Code Act (CCA), MCL 125.1501 et seq., and the use of
  that surplus to pay for shortfalls in previous years by transfer of the surplus into the city’s
  general fund, violates the constraints of § 22 that fees be reasonable, be intended to bear a
  reasonable relation to the cost of acts and services provided by the enforcing agency, and
  be used only for the operation of the enforcing agency or the construction board of
  appeals, or both; (2) if so, whether appellants have a private cause of action against a
  governmental subdivision for enforcement of the CCA, MCL 125.1508b(1); (3) whether
  appellants are “taxpayers” that have standing to file suit pursuant to the Headlee
  Amendment, Const 1963, art 9, § 32; and (4) if so, whether the challenged fees violate
  the Headlee Amendment, Const 1963, art 9, § 31. In addition to the brief, the appellants
  shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief,
  citations to the record must provide the appendix page numbers as required by MCR
                                                                                                               2

7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being served
with the appellants’ brief. The appellee shall also electronically file an appendix, or in
the alternative, stipulate to the use of the appendix filed by the appellants. A reply, if
any, must be filed by the appellants within 14 days of being served with the appellee’s
brief. The parties should not submit mere restatements of their application papers.

        The Michigan Municipal League, the Michigan Township Association, the
Government Law Section of the State Bar of Michigan, and Michigan Realtors are
invited to file briefs amicus curiae. Other persons or groups interested in the
determination of the issues presented in this case may move the Court for permission to
file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 20, 2018
       s0613
                                                                             Clerk